DETAILED ACTION

Response to Arguments

1.	Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.  Applicant states (see page 8 of the Remarks) “In other words, the EIRP power of the base station of Karabinis stays the same, thus not changing the base station’s terrestrial communication power to the terminal/user equipment. Decreasing the power level by Karabinis occurs at the Power Amplifier (PA) feeding the antenna of the base station, thereby reducing the interference to the satellite from the base station, without changing the EIRP power of the base station for terrestrial communication. Therefore, Karabinis fails to disclose or suggest “adjusting the terrestrial BWA communication comprises reducing, by the terrestrial BWA base station, a transmit signal strength to a power level greater than 0 dB for the terrestrial BWA communication that uses the satellite uplink frequency for the terrestrial BWA communication, ... wherein the terrestrial BWA communication comprises communication at the transmit signal strength that was reduced to the power level greater than 0 dB between the terrestrial BWA base station and at least one BWA user equipment” as recited by Claim 1.”
However, Karabinis also discloses mitigating interference to a Mobile Satellite Service (MSS) satellite (as disclosed in section 0389) from a terrestrial base station by communicating at a reduced transmit signal strength which is greater than 0 db (as disclosed in section 0389).  Furthermore, along with reducing “true power” from the terrestrial base station to mitigate interference as disclosed in section 0389, Karabinis also discloses reducing the EIRP (see section 0165) by radiating a set of frequencies at a EIRP which is less than a previous EIRP to help mitigate interference at the satellite.  Therefore, it is the understanding of the Examiner that based on the above disclosure, Karabinis does disclose “reducing, by the terrestrial BWA base station, a transmit signal strength to a power level greater than 0 dB for the terrestrial BWA communication that uses the satellite uplink frequency for the terrestrial BWA communication…”.

Claim Rejections - 35 USC § 103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tronc et al. (previously cited in Office Action 10/14/2021) in view of Karabinis (US 2016/0286532).
	Regarding claim 1, Tronc et al. discloses a method of mitigating interference to a Mobile Satellite Service (MSS) satellite (Fig. 1, element 20) from a terrestrial Broadband Wireless Access (BWA) base station (Fig. 1, element 30), the method comprising: 
receiving, at the terrestrial BWA base station, a pilot signal on a satellite downlink frequency (as disclosed in sections 0142-0143); and
adjusting terrestrial BWA communication on a satellite uplink frequency (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) that corresponds to the satellite downlink frequency, responsive to the pilot signal (by using the downlink pilot signal as disclosed in section 0177); 
wherein adjusting terrestrial BWA communication comprises reducing, by the terrestrial BWA base station, a transmit signal strength for the terrestrial BWA communication that uses the satellite uplink frequency for the terrestrial BWA communication (by eliminating the use of the uplink frequency (thus no transmit power) for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180).  
Tronc et al. does not specifically disclose the terrestrial BWA communication comprises communication at the transmit signal strength that is reduced to a power level greater than 0 db between the terrestrial BWA base station and at least one BWA user equipment.  However, Karabinis also discloses mitigating interference to a Mobile Satellite Service (MSS) satellite (as disclosed in section 0389) from a terrestrial base station by communicating at a reduced transmit signal strength which is greater than 0 db (as disclosed in section 0389).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Tronc et al. with the reduced power communication as disclosed by Karabinis since Karabinis states this action helps to mitigate interference in the satellite system (see section 0389).
Regarding claim 2, Tronc et al. discloses adjusting terrestrial BWA transmission on the satellite uplink frequency comprises: refraining from assigning resource blocks that use the satellite uplink frequency for the terrestrial BWA communication (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180).
Regarding claim 4, Tronc et al. discloses adjusting terrestrial BWA communication on the satellite uplink frequency that corresponds to the satellite downlink frequency comprises:
determining a channel status of a satellite downlink channel on which the pilot signal was received (as disclosed in sections 0142-0143, see also sections 0177-0180); 
determining the satellite downlink frequency that is paired with the satellite uplink frequency (as disclosed in section 0214), responsive to the receiving the pilot signal; 
assuming that a satellite uplink channel associated with the satellite uplink frequency is subjected to the channel status of the satellite downlink channel (as disclosed in sections 0177-0180); and 
adjusting terrestrial BWA communication on the satellite uplink frequency based on the channel status of the satellite downlink channel (by eliminating the use of the uplink frequency for terrestrial communication based on the downlink pilot measurement as disclosed in sections 0177-0180, see in particular section 0180).
Regarding claim 5, Tronc et al. discloses a method of mitigating interference to a Mobile Satellite Service (MSS) satellite (Fig. 1, element 20) from a terrestrial Broadband Wireless Access (BWA) base station (Fig. 1, element 30), the method comprising: 
transmitting a pilot signal from the MSS satellite to the terrestrial BWA base station on a satellite downlink frequency (as disclosed in sections 0142-0143); and 
receiving reduced interference from the terrestrial BWA base station on a satellite uplink frequency (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) that corresponds to the satellite downlink frequency, responsive to the pilot signal (by using the downlink pilot signal as disclosed in section 0177);
wherein the reduced interference from the terrestrial BWA base station corresponds to reduced transmit signal strength of terrestrial BWA communication that uses the satellite uplink frequency for the terrestrial BWA communication (by eliminating the use of the uplink frequency (thus no transmit power) for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180).
Tronc et al. does not specifically disclose the terrestrial BWA communication comprises communication at the transmit signal strength that is reduced to a power level greater than 0 db between the terrestrial BWA base station and at least one BWA user equipment.  However, Karabinis also discloses mitigating interference to a Mobile Satellite Service (MSS) satellite (as disclosed in section 0389) from a terrestrial base station by communicating at a reduced transmit signal strength which is greater than 0 db (as disclosed in section 0389).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Tronc et al. with the reduced power communication as disclosed by Karabinis since Karabinis states this action helps to mitigate interference in the satellite system (see section 0389).
Regarding claim 6, Tronc et al. discloses reduced interference from the terrestrial BWA base station corresponds to the terrestrial BWA base station refraining from assigning resource blocks that use the satellite uplink frequency (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180).
Regarding claim 8, Tronc et al. discloses the pilot signal on the satellite downlink frequency is subjected to a satellite downlink channel status that corresponds to a satellite uplink channel status (as disclosed in sections 0142-0143 and 0177-0180, see also section 0214)
Regarding claim 9, Tronc et al. discloses the adjusting terrestrial BWA communication on the satellite uplink frequency comprises: nulling power of transmissions in a direction of a MSS satellite frequency (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180), based on the pilot signal received on the satellite downlink frequency from the MSS satellite. 
Regarding claim 10, Tronc et al. discloses the receiving reduced interference from the terrestrial BWA base station on the satellite uplink frequency comprises: refraining from assigning resource blocks that use the satellite uplink frequency for terrestrial BWA communication, responsive to the pilot signal frequency (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180).
Regarding claim 11, Tronc et al. discloses the transmit signal strength for the terrestrial BWA communication is reduced (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) to be below a threshold satellite interference power (maximum interference level authorized in a given uplink frequency as disclosed in sections 0177-0180) responsive to the pilot (see sections 0164-0177).
Regarding claim 12, Tronc et al. discloses the transmit signal strength for the terrestrial BWA communication is reduced (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) to be below a threshold satellite interference power (maximum interference level authorized in a given uplink frequency as disclosed in sections 0177-0180) responsive to the pilot (see sections 0164-0177).
	Regarding claim 13, Tronc et al. discloses a method of mitigating interference to a Mobile Satellite Service (MSS) satellite (Fig. 1, element 20) from a terrestrial Broadband Wireless Access (BWA) base station (Fig. 1, element 30), the method comprising: 
receiving, at the terrestrial BWA base station, a pilot signal on a satellite downlink frequency (as disclosed in sections 0142-0143); and 
adjusting terrestrial BWA communication on a satellite uplink frequency (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) that corresponds to the satellite downlink frequency, responsive to the pilot signal (by using the downlink pilot signal as disclosed in section 0177);
wherein adjusting terrestrial BWA communication comprises reducing, by the terrestrial BWA base station, a transmit signal strength for the terrestrial BWA communication that uses the satellite uplink frequency for the terrestrial BWA communication (by eliminating the use of the uplink frequency (thus no transmit power) for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180), and 
wherein the transmit signal strength for the terrestrial BWA communication is reduced (by eliminating the use of the uplink frequency for terrestrial communication as disclosed in sections 0177-0180, see in particular section 0180) to be below a threshold satellite interference power (maximum interference level authorized in a given uplink frequency as disclosed in sections 0177-0180) responsive to the pilot (see sections 0164-0177).
Tronc et al. does not specifically disclose the terrestrial BWA communication comprises communication at the transmit signal strength that is reduced to a power level greater than 0 db between the terrestrial BWA base station and at least one BWA user equipment.  However, Karabinis also discloses mitigating interference to a Mobile Satellite Service (MSS) satellite (as disclosed in section 0389) from a terrestrial base station by communicating at a reduced transmit signal strength which is greater than 0 db (as disclosed in section 0389).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Tronc et al. with the reduced power communication as disclosed by Karabinis since Karabinis states this action helps to mitigate interference in the satellite system (see section 0389).

Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        July 30, 2022